


Exhibit 10.1


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (the “Agreement”), dated as of July 23, 2013 and effective
on August 5, 2013 (the “Effective Date”) by and between NeoStem, Inc. (the
“Company”) and Douglas W. Losordo (the “Employee”, or sometimes referred to
herein as “you” or “your”).
W I T N E S S E T H:
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
Section 1.Employment. The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company on a full-time basis, for the
period commencing on the Effective Date and, subject to earlier termination
pursuant to Section 6 below, continuing until the three (3) year anniversary of
the Effective Date (the “Initial Term”). Effective upon the expiration of the
Initial Term and of each Renewal Term (as defined below), if any, this Agreement
and the Employee's employment hereunder may be extended by the Company for an
additional period of one (1) year, subject to earlier termination pursuant to
Section 6 below (each, a “Renewal Term”), in each case, commencing upon the
expiration of the Initial Term or the then-current Renewal Term, as the case may
be, but only if, at least ninety (90) calendar days prior to the expiration of
the Initial Term or the then-current Renewal Term, as the case may be, the
Company shall have given written notice to the Employee of the Company's
intention to extend the Term (the “Extension Notice”). In the event that the
Company does not provide an Extension Notice in the manner and within the time
period set forth in the preceding sentence, the Term automatically shall expire
at the end of the Initial Term or the then-current Renewal Term, as the case may
be. As used in this Agreement, the “Term” shall refer to the period beginning on
the Effective Date and ending on the effective date of the termination of this
Agreement and Employee's employment hereunder (the “Termination Date”) in
accordance with this Section 1 or Section 6 below. The Employee hereby
represents and warrants that (a) he has the legal capacity to execute and
perform this Agreement, and (b) neither the execution of this Agreement by the
Employee nor the performance by the Employee of his duties hereunder violate the
terms of any existing agreement or understanding (including, without limitation,
any agreement pertaining to non-competition, non-solicitation or the like) to
which the Employee is a party or otherwise bound.


Section 2.Position and Duties. During the Term, the Employee shall be employed
as the Company's Chief Medical Officer and shall perform duties consistent with
such title and such other related duties as the Company's Chief Executive
Officer (“CEO”) shall reasonably request. Employee will report to the CEO.
During the Term, and except for reasonable vacation periods, the Employee shall
devote his full time, attention, skill and efforts to the business and affairs
of the Company and its subsidiaries and affiliates pursuant to the Company's
policies. Notwithstanding the foregoing, the Employee shall be permitted to
continue the practice of medicine for individual patients for not to exceed four
hours per week (so long as he provides his own malpractice insurance and
indemnifies the Company with respect to any such work). Employee shall be based
in New York or Allendale, New Jersey; however, it is understood that in this
role reasonable travel within the US and abroad shall be required.


Section 3.Compensation. For all services rendered by the Employee in any
capacity required hereunder during the Term, the Employee shall be compensated
as follows:


(a)The Company shall pay the Employee a fixed salary at an annual rate equal to
$385,000 (the “Base Salary”) in accordance with the Company's payroll practices,
including the withholding of appropriate payroll taxes.


(b)The Employee shall be entitled to participate in all compensation and
employee benefit plans or programs and to receive all other benefits and
perquisites, which are approved by the Board of Directors of the Company (the
“Board”) and are generally made available by the Company to other senior
executives of the Company and to the extent permissible under the general terms
and provisions of such plans or programs and in accordance with the provisions
thereof. Notwithstanding any of the foregoing, nothing in this Agreement shall
require the Company or any subsidiary or affiliate thereof to establish,
maintain or continue any particular plan or program nor preclude the amendment,
rescission or termination of any such plan or program that may be established
from time to time.


(c)Upon the Effective Date of this Agreement, the Employee shall be granted an
option (the “Option”) to purchase 70,000 shares (the “Option Shares”) of the
Company's common stock, $.001 par value (the “Common Stock”) under and subject
to the Company's 2009 Equity Compensation Plan (“2009 Equity Plan”) at an
exercise price equal to the closing price of the Common Stock on the Effective
Date. The Option shall vest and become exercisable subject to Employee's
continued employment, vesting as follows: Options to purchase 20,000 Option
Shares of Common Stock shall vest on each of the first and second anniversaries
of the Effective Date and Options to purchase 30,000 Option Shares shall vest on
the third anniversary of




--------------------------------------------------------------------------------




the Effective Date if Employee remains in the employ of the Company on such
dates. The foregoing Option is subject in all respects to the terms and
conditions of the 2009 Equity Plan and applicable law and shall be subject to a
written grant agreement in the Company's standard form for all employees,
setting forth the terms and conditions to which such Option grant shall be
subject. All Option and Option Share issuances are subject to Employee's
execution of the Company's Insider Trading Policy. In addition, Employee
acknowledges that in his position, he will be an “affiliate” of the Company for
purposes of U.S. securities laws and the Option Shares and any transfer of the
Option Shares will be treated as such. The Option Shares will be included in the
Company's registration statements on Form S-8. All share numbers herein are
subject to adjustment for stock splits, stock combinations, recapitalizations
and the like.


(d)Employee shall be eligible to receive an annual cash bonus of up to 25% of
his Base Salary, as well as any discretionary bonuses determined by the
compensation committee of the Company's Board.


(e)The Employee shall receive a signing bonus of 20,000 shares of the Company's
common stock (the “Bonus Shares”). The Employee will be subject to associated
taxes for such bonus. In the event the Employee resigns before the date 12
months after the Effective Date or is terminated for Cause (as defined in
Section 6(a)(i) below) before the date 12 months after the Effective Date, half
of the signing bonus (10,000 shares of common stock) will be returned to the
Company. The stock certificates representing the Bonus Shares will bear
appropriate restrictive legends. The Bonus Shares shall be delivered to Employee
within 30 days after the Effective Date.


(f)     The Employee shall receive a bonus of 10,000 shares of the Company's
common stock on the first, second and third anniversaries of the Effective Date
if Employee remains in the employ of the Company on such dates. The Employee
will be subject to associated taxes for such bonus.


Section 4.Business Expenses. The Company shall pay or reimburse the Employee for
all reasonable travel (it being understood that travel shall be arranged by the
Company when practicable) and other reasonable expenses incurred by the Employee
in connection with the performance of his duties and obligations under this
Agreement, subject to the Employee's presentation of appropriate vouchers or
receipts in accordance with such policies and approval procedures as the Company
may from time to time establish for employees (including but not limited to
prior approval of extraordinary expenses) and to preserve any deductions for
Federal income taxation purposes to which the Company may be entitled.


Section 5.Benefits; Perquisites; Expense Reimbursement. In addition to those
payments and benefits set forth above or elsewhere herein, Employee shall be
entitled to the following other benefits and payments:


(a)Vacation. Employee shall be entitled to four (4) weeks paid vacation per
calendar year (pro rated in the event of a service year which is shorter than a
calendar year), in addition to Company holidays. Any vacation time not used
during a calendar year shall be treated in accordance with the Company's
policies relating to unused vacation (currently forfeiture without
compensation).


(b)Perquisites and Reimbursement of Expenses. Employee shall receive perquisites
generally available to senior executives of the Company, including, but not
limited to, payment or reimbursement for cell phone, blackberry and internet
service and will be reimbursed up to $10,000 for legal fees associated with
preparation of this Agreement.


(c)Relocation Expenses. Employee shall receive up to $20,000 for relocation
expenses upon submitting receipts associated with the move.


(d)Supplemental Term Life Insurance. The Company will pay up to $5,000 annually
for supplemental term life insurance coverage of $2,000,000.


(e)Supplemental Long-Term Disability Coverage. The Company will pay up to $3,500
for supplemental long term disability coverage.


(f)D&O Insurance. Employee shall be covered by the Directors and Officers
Liability Insurance policy that generally covers the directors and offices of
the Company, provided by the Company at its expense.


(g)Indemnification. Employee shall be entitled to the benefit of the
indemnification provisions contained in the Company's By-Laws or Certificate of
Incorporation as they may be amended from time to time, to the extent permitted
by applicable law, at the time of the assertion of any liability against
Employee.


Section 6.Termination of Employment.




--------------------------------------------------------------------------------




(a)    Events of Termination. The Employee's employment hereunder may be
terminated upon the occurrence of any of the following events:
(i)    Termination for Cause. The Company may terminate the Employee's
employment hereunder for Cause at any time. For purposes of this Agreement,
“Cause” shall mean that Employee has (A) committed gross negligence in
connection with his duties as set forth herein or otherwise with respect to the
business and affairs of the Company, which gross negligence has (or is
materially likely to have) a material adverse effect on the business of the
Company or his ability to perform his duties under this Agreement; (B) committed
fraud in connection with his duties as set forth herein or otherwise with
respect to the business and affairs of the Company; (C) engaged in personal
dishonesty, willful misconduct, willful violation of any law, or breach of
fiduciary duty with respect to the business and affairs of the Company; or (D)
has been found by a court of competent jurisdiction to have committed or plead
guilty to an unlawful act whether or not related to the business of the Company
if the commission of such act has (or is materially likely to have) a material
adverse effect either on (1) his ability to perform his duties under the
Agreement or (2) the reputation and goodwill of the Company, or (E) shown
chronic use of alcohol, drugs or other similar substances which affects the
Employee's work performance; (F) materially breached his obligations under (1)
this Agreement or (2) the Confidentiality, Non-Compete and Inventions Assignment
Agreement attached hereto as Annex A (the “Covenants Agreement”) or other
agreement executed by the Employee for the benefit of the Company, which
material breach is not cured (if curable) within 10 days after notice thereof to
Employee; or (G) made a misrepresentation in this Agreement or the Covenants
Agreement that results in, or can reasonably be expected to result in, material
economic harm to the Company.


(ii)    Termination without Cause. The Company may terminate the Employee's
employment hereunder without Cause (other than by reason of death or Disability)
at any time upon sixty (60) days prior written notice to Employee.
(iii)    Resignation for Good Reason. The Employee may voluntarily terminate his
employment hereunder for Good Reason upon sixty (60) days' prior written notice
to the Company. For purposes of this Agreement, “Good Reason” shall mean (A)
material breach by the Company of its obligations under this Agreement; (B)
Employee's position has been materially reduced or Employee has repeatedly been
assigned duties that are materially inconsistent with his duties set forth
herein, in each case, without Employee's consent; or (C) the Company seeks,
without Employee's consent, to relocate Employee more than 150 miles from
Allendale, New Jersey or New York City. Anything herein to the contrary
notwithstanding, “Good Reason” shall not be deemed to occur within the meaning
of clauses (A) - (C) above unless the Employee provides written notice to the
Company within thirty (30) days of the initial occurrence of the event or
condition constituting Good Reason stating the basis of such termination and the
Company fails to cure such event or condition where cure is feasible within
thirty (30) days of receipt of such notice, and the Employee's employment shall
not be deemed to be terminated for Good Reason unless the Employee's voluntary
termination for Good Reason occurs no more than one (1) year after the initial
occurrence of the event or condition constituting Good Reason.
(iv)    Resignation without Good Reason. The Employee may voluntarily terminate
his employment hereunder for any reason at any time, including for any reason
that does not constitute Good Reason, upon sixty (60) days' prior written notice
to the Company.
(v)    Disability. The Employee's employment hereunder shall terminate upon his
Disability. For purposes of this Agreement, “Disability” shall mean the
inability of the Employee to perform his duties to the Company on account of
physical or mental illness or incapacity for a period of ninety (90) consecutive
calendar days or one hundred eighty (180) calendar days (whether or not
consecutive) during any 365-day period, as a result of a condition that is
treated as a total or permanent disability under the long-term disability
insurance policy of the Company that covers the Employee.
(vi)    Death. The Employee's employment hereunder shall terminate upon his
death.
(vii)    Expiration of Term. As set forth in Section 1 above, the Employee's
employment hereunder shall automatically terminate upon the expiration of the
Term.
(b)    Resignation from Directorships, Officerships and Committees. The
termination of the Employee's employment for any reason shall constitute the
Employee's resignation from (i) any director, officer, employee or committee
position the Employee has with the Company or any of their affiliates and
(ii) all fiduciary positions the Employee holds with respect to any employee
benefit plans or trusts established by the Company. The Employee agrees that
this Agreement shall serve as written notice of resignation in this
circumstance.




--------------------------------------------------------------------------------




Section 7.Compensation upon Termination of Employment. All defined terms used in
this Section 7 but not defined in Section 7(e) or elsewhere in this Agreement
shall have the meanings ascribed to such terms in the Covenants Agreement:


(a)Resignation for Good Reason; Termination without Cause; Expiration of Term.
In the event that, during the Term, the Company terminates Employee's employment
other than for Cause or the Employee voluntarily terminates his employment for
Good Reason or in the event that the Employee's employment terminates as a
result of the expiration of the Term, the Company shall provide the Employee
with the following payments and benefits:


(i)Accrued Rights. The Company shall pay the Employee a lump-sum amount, within
thirty (30) days following the date of termination of the Employee's employment,
equal to the sum of (A) his earned but unpaid Base Salary through the date of
termination, (B) any bonus amount earned and vested but not paid for periods
ending on or prior to the date of termination of the Employee's employment and
(C) any unreimbursed business expenses or other amounts due to the Employee from
the Company as of the date of termination (the “Accrued Rights”).


(ii)Additional Payments. If Employee executes and delivers to the Company, no
later than 45 days after the date of termination, a Release (as defined in
Section 7(d) below) and does not revoke the Release, then the Company shall make
additional payments to Employee in the form of continuation of Employee's
then-current Base Salary (the “Additional Payments”) for a period beginning on
the effective date of Employee's termination and ending on the three (3) month
anniversary of the effective date of Employee's termination (the “Severance
Period”), payable in accordance with the Company's regular payroll practices,
commencing on the first regular payroll date that occurs on or immediately after
the 55th day after the date of termination of employment provided, however, the
first installment payment of the Salary Continuation Payments shall include the
cumulative amount of payments that would have been paid to the Employee during
the period of time between the effective date of the Employee's termination and
the date the Salary Continuation Payments commence had such payments commenced
immediately following the effective date of the Employee's termination. The
Company also may, at its sole option, elect to continue to make such Additional
Payments for an additional nine (9) months following the expiration of the
Severance Period (the “Extended Severance Period”). As set forth in the
preceding sentence, the Company's election to continue to make the Additional
Payments after the expiration of the Severance Period shall be at the Company's
sole option. However, if the Company does not elect to make any such Additional
Payments following the expiration of the Severance Period, or discontinues
making such Additional Payments after commencing to make such payments following
the expiration of the Severance Period, but prior to the end of the Extended
Severance Period (in each case, other than in connection with a termination
(pursuant to Section 7(e) below) of the Company's obligations following a breach
by the Employee of the Release or the Covenants Agreement), then the Employee's
obligations under Section 3(a) of the Covenants Agreement shall cease as of (A)
if the Company does not elect to continue making any Additional Payments
following the expiration of the Severance Period, the last day of the Severance
Period, or (B) if the Company discontinues making such Additional Payments after
commencing to make such payments following the expiration of the Severance
Period, but prior to the end of the Extended Severance Period, the date as of
which such Additional Payments were discontinued. For purposes of clarification,
except for the termination of the Employee's obligations under Section 3(a) of
the Covenants Agreement in accordance with the preceding sentence, the Employee
shall have no rights or remedies under this Agreement or otherwise if the
Company does not elect to make any Additional Payments following the expiration
of the Severance Period or if the Company discontinues making such Additional
Payments after commencing to make such payments after the expiration of the
Severance Period, but prior to the end of the Extended Severance Period.


(iii)COBRA Assistance. If Employee then participates in the Company's medical
and/or dental plans and Employee timely elects to continue and maintain group
health plan coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), then, provided Employee executes and delivers
to the Company, no later than 45 days after the date of termination the Release
and does not revoke the Release, the Company will pay monthly, on the
Executive's behalf, a portion of the cost of such coverage for the three (3)
month period after the effective date of the termination of Employee's
employment, which payments will be equal to the amount of the monthly premium
for such coverage, less the amount that Employee would have been required to pay
if Employee had remained an active employee of the Company (the “COBRA
Assistance”); provided, however, that if and to the extent that the Company may
not provide such COBRA Assistance without incurring tax penalties or violating
any requirement of the law, the Company shall use its commercially reasonable
best efforts to provide substantially similar assistance in an alternative
manner provided that the cost of doing so does not exceed the cost that the
Company would have incurred had the COBRA Assistance been provided in the manner
described above or cause a violation of Section 409A (as defined in Section 19).


(iv)Option Shares. Provided that Employee executes and delivers to the Company,
no later than 45 days after the date of termination, the Release and does not
revoke the Release, all of Employee's Option Shares which have vested as of the
termination date shall remain exercisable for 12 months following such date but
not beyond the original 10 year




--------------------------------------------------------------------------------




term of the Option Shares (the “Exercise Period Extension”). Except as set forth
in the preceding sentence, all Stock Options shall be treated in accordance with
the 2009 Equity Plan.


(b)Resignation without Good Reason; Termination for Cause or upon Death or
Disability. In the event that during the Term the Company terminates Employee's
employment for Cause or the Employee voluntarily terminates his employment other
than for Good Reason, or the Employee's employment is terminated on account of
death or Disability, the Company shall pay the Employee and provide him with any
Accrued Rights under Section 7(a)(i) hereof. All stock options shall be treated
in accordance with the 2009 Equity Plan.


(c)No Further Rights; Continued Obligations under the Covenants Agreement. The
Employee shall have no further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination or resignation
of employment under the Company's severance arrangements or otherwise, except
with respect to the payments and benefits specifically provided for under this
Section 7. Employee acknowledges and agrees that, on the expiration of the Term
or the earlier termination of his employment for any reason or no reason
(whether initiated by Employee or the Company), Employee shall continue to be
bound by his obligations pursuant to the Covenants Agreement, except as
otherwise expressly provided in Section 7(a)(ii) of this Agreement and therein.
Employee also acknowledges that, if the Company elects to make the Additional
Payments during the Extended Severance Period set forth in Section 7(a)(ii),
such Additional Payments shall constitute additional consideration for
Employee's covenants against solicitation and competition set forth in the
Covenants Agreement during such period.
(d)Release of Claims. Notwithstanding anything contained in this Agreement to
the contrary, the Company's provision of the payments and benefits under Section
7(a)(ii), 7(a)(iii) and 7(a)(iv) hereof shall be contingent in all respects upon
the Employee executing (and not revoking) a general release of claims against
the Company and its affiliates other than claims for payments or benefits due or
which may be due hereunder, substantially in the form annexed hereto as Schedule
1 (the "Release").
(e)    Breach of Release or Covenants Agreement. Notwithstanding anything set
forth in this Agreement to the contrary, in the event of a breach by the
Employee of his obligations under the Covenants Agreement or the Release and in
addition to any other remedies under the Covenants Agreement, the Release or at
law or in equity, the Company shall have no further obligations under Section
7(a)(ii) and Section 7(a)(iii) of this Agreement. For the avoidance of doubt,
if, in connection with a breach by Employee of the Release or the Covenants
Agreement, the Company ceases to make the Additional Payments and/or the Company
ceases to provide the COBRA Assistance, all of the Employee's obligations under
the Covenants Agreement (including, without limitation, those under Section 3(a)
of the Covenants Agreement) and the Release shall remain in full force and
effect.
Section 8.Covenants Agreement; Corporate Policies.


(a)Covenants Agreement. The Employee acknowledges that Employee, as a condition
to (and a material inducement for) the Company entering into this Agreement, is
simultaneously executing the Covenants Agreement, the terms of which are
incorporated herein by reference, and that the terms of the Covenants Agreement
will be in full force and effect as of the Effective Date and shall survive the
expiration of this Agreement or the earlier termination of Employee's employment
hereunder, except as otherwise expressly provided in Section 7(a)(ii) of this
Agreement and therein.
(b)Corporate Policies. The Employee acknowledges and agrees that during the
Term, he will execute and be bound by the Company's various corporate policies
applicable to other senior executives of the Company, including but not limited
to its expense reimbursement policies.


Section 9.Withholding Taxes. The Company may directly or indirectly withhold
from any payments made under this Agreement all Federal, state, city or other
taxes and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Company in which the Employee may participate.


Section 10.Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by certified or
registered mail or by use of an independent third party commercial delivery
service for same day or next day delivery and providing a signed receipt as
follows:
NeoStem, Inc.
420 Lexington Avenue
Suite 350
New York, New York 10170
Attention: General Counsel
To the Employee:
737 W. Washington, Blvd. Unit 3201




--------------------------------------------------------------------------------




Chicago, IL 60661


or to such other address as either party shall have previously specified in
writing to the other. Notice by mail shall be deemed effective on the second
business day after its deposit with the United States Postal Service, notice by
same day courier service shall be deemed effective on the day of deposit with
the delivery service and notice by next day delivery service shall be deemed
effective on the day following the deposit with the delivery service.


Section 11.No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
11 shall preclude the assumption of such rights by executors, administrators or
other legal representatives of the Employee or his estate and their conveying
any rights hereunder to the person or persons entitled thereto.


Section 12.Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of the Company. The Company shall
not be required to establish a special or separate fund or other segregation of
assets to assure such payments, and, if the Company shall make any investments
to aid it in meeting its obligations hereunder, the Employee shall have no
right, title or interest whatever in or to any such investments except as may
otherwise be expressly provided in a separate written instrument relating to
such investments. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and the Employee or
any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which employees may have, shall be no greater than the right of an unsecured
creditor of the Company.


Section 13.Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Employee and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement is personal to the Employee and may not be
assigned by him. This Agreement may not be assigned by the Company except in
connection with a sale of all or substantially all of its assets or a merger or
consolidation of the Company, and the acquiring Company or entity expressly
assumes this Agreement. Any attempted assignment in violation of this Section 13
shall be null and void.


Section 14.Governing Law; Consent to Jurisdiction. The validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York. In addition, the Employee and the Company irrevocably
submit to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court sitting in New York County for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on the
Employee or the Company anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. The Employee and the
Company irrevocably consent to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.


Section 15.Entire Agreement; Amendments. This Agreement (including Annex A)
embodies the entire agreement between Employee and the Company with respect to
the subject matter hereof and may only be amended or otherwise modified by a
writing executed by all of the parties hereto.


Section 16.Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.


Section 17.Severability; Blue-Penciling. The provisions, sections and
paragraphs, and the specific terms set forth therein, of this Agreement
(including Annex A) are severable. If any provision, section or paragraph, or
specific term contained therein, of this Agreement or the application thereof is
determined by a court to be illegal, invalid or unenforceable, that provision,
section, paragraph or term shall not be a part of this Agreement, and the
legality, validity and enforceability of remaining provisions, sections and
paragraphs, and all other terms therein, of this Agreement shall not be affected
thereby. The Employee acknowledges and agrees that as to himself, the
restrictive covenants contained in the Covenants Agreement (the “Restrictive
Covenants”) are reasonable and valid in geographical and temporal scope and in
all other respects. If any court determines that any of such Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions. It is the desire and intent of
the parties that the Restrictive Covenants will be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction




--------------------------------------------------------------------------------




in which enforcement is sought. Accordingly, if any Restrictive Covenant shall
be adjudicated to be invalid or unenforceable, such Restrictive Covenant shall
be deemed amended to the extent necessary in order that such provision be valid
and enforceable, such amendment to apply only with respect to the operation of
such Restrictive Covenant in the particular jurisdiction in which such
adjudication is made.


Section 18.Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Employee and the Company
regarding the terms and conditions of Employee's employment with the Company.


Section 19.409A Compliance.


(a)Notwithstanding anything to the contrary contained herein, if necessary to
comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
employees,” any payment on account of the Employee's separation from service
that would otherwise be due hereunder within six months after such separation
shall nonetheless be delayed until the first business day of the seventh month
following the Employee's date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination. If the Employee dies during the
six-month postponement period prior to the payment, the amount of the payment
deferred on account of Section 409A of the Code shall be paid to the personal
representative of the Employee's estate within 30 days after the date of the
Employee's. For purposes of Section 7 hereof, the Employee shall be a “specified
employee” for the 12-month period beginning on the first day of the fourth month
following each “Identification Date” if he is a “key employee” (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) thereof) of the
Company at any time during the 12-month period ending on the “Identification
Date.” For purposes of the foregoing, the Identification Date shall be December
31.


(b)This Agreement is intended to comply with the requirements of Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”). To the extent
that any provision in this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that no payments
due under this Agreement shall be subject to an "additional tax" as defined in
Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may the Employee, directly or indirectly, designate the calendar year of
payment. Notwithstanding anything contained herein to the contrary, the Employee
shall not be considered to have terminated employment with the Company for
purposes of Section 7 hereof unless he would be considered to have incurred a
“separation from service” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).


(c)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Employee's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


(d)    In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Employee by Section 409A or
damages for failing to comply with Section 409A.






[Signatures follow on next page]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
their respective duly authorized officers and the Employee has signed this
Agreement, all as of the first date above written but effective as of the
Effective Date.


NEOSTEM, INC.


By: /s/ Robin L. Smith
Name: Robin L. Smith    
Title: Chief Executive Officer


/s/ Douglas Losordo
Douglas W. Losordo






--------------------------------------------------------------------------------




Annex A to Employment Agreement
NEOSTEM, INC.
Employee Confidentiality, Non-Compete and Inventions Assignment Agreement
I (the “Employee”) recognize that NeoStem, Inc., a Delaware corporation (the
“Company”), is engaged in the business of (a) researching and developing applied
cell and gene therapy projects or products to prevent or treat disease, or
regenerate damaged or aged tissue, including but not limited to current
initiatives with respect to conditions that include cardiovascular disease
(myocardial infarction, congestive heart failure and the regeneration of heart
muscle), immune disorders (type 1 diabetes, steroid resistant asthma, organ
rejection) and tissue repair (wounds, osteoporosis, macular degeneration), (b)
collection and storage of stem cells and (c) operating a contract development
and manufacturing organization providing services to others in the manufacturing
of stem cells and other cells for cell based medicine and regenerative science
(the “Business”). The Business includes any additional applied gene and/or cell
therapy initiatives which become a significant part of the Company's business
during my employment tenure with the Company (with significance defined as any
technology with which Employee has been involved while employed by NeoStem or on
which NeoStem has expended more than $100,000 in research and development
efforts). Any company with which the Company enters into a business relationship
in furtherance of the Business is referred to as a “Business Partner.”
I understand that as part of my performance of duties as an employee of the
Company (the “Engagement”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company. I further understand that
my Engagement creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company's anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or (4)
related, applicable or useful to the business of any partner, client or customer
of the Company, which may be made known to me or learned by me during the period
of my Engagement.
For purposes of this Agreement, the following definitions apply:
“Proprietary Information” shall mean information relating to the Business or the
business of any Business Partner and generally unavailable to the public that
has been created, discovered, developed or otherwise has become known to the
Company or in which property rights have been assigned or otherwise conveyed to
the Company or a Business Partner, which information has economic value or
potential economic value to the business in which the Company is or will be
engaged. Proprietary Information shall include, but not be limited to, trade
secrets, processes, formulas, writings, data, know-how, negative know-how,
improvements, discoveries, developments, designs, inventions, techniques,
technical data, patent applications, customer and supplier lists, financial
information, business plans or projections and any modifications or enhancements
to any of the above.
“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, writings, graphics and other data, whether or not patentable or
registrable under patent, copyright or similar statutes, that are related to or
useful in the business or future business of the Company or its Business
Partners or result from use of premises or other property owned, leased or
contracted for by the Company. Without limiting the generality of the foregoing,
Inventions shall also include anything related to the Business that derives
actual or potential economic value from not being generally known to the public
or to other persons who can obtain economic value from its disclosure or use.
As part of the consideration for my Engagement pursuant to the terms of the
employment agreement between the Company and me dated July 23, 2013 and
effective as of August 5, 2013 (the “Employment Agreement”), and the base
salary, stock options, stock awards, and/or other compensation and benefits to
be received by me from the Company pursuant to the Employment Agreement, I
hereby agree as follows:
1.Proprietary Information and Inventions. The Company, its Business Partners or
their respective assigns, as the case may be, are and shall be the sole owner of
all Proprietary Information and Inventions related to the Business and the sole
owner of all patents, trademarks, service marks, copyrights, mask rights and
other rights (collectively referred to herein as “Rights”) pertaining to any
Proprietary Information or Inventions. I hereby acknowledge that all original
works of authorship that are made by me (solely or jointly with others) within
the scope of my Engagement and which are protectable by copyright are “works for
hire” as that term is defined in the United States Copyright Act (17 USCA,
Section 101). I further hereby assign to the Company, any Rights I may have or
acquire in any Proprietary




--------------------------------------------------------------------------------




Information or Inventions which arise in the course of my Engagement. I further
agree to assist the Company or any person designated by it in every proper way
(but at the Company's expense) to obtain and from time to time enforce Rights
relating to said Proprietary Information or Inventions in any and all countries.
I will execute all documents for use in applying for, obtaining and enforcing
such Rights in such Proprietary Information or Inventions as the Company may
desire, together with any assignments thereof to the Company or persons
designated by it. My obligation to assist the Company or any person designated
by it in obtaining and enforcing Rights relating to Proprietary Information or
Inventions shall continue beyond the cessation of my Engagement (“Cessation of
my Engagement”). In the event the Company is unable, after reasonable effort, to
secure my signature on any document or documents needed to apply for or enforce
any Right relating to Proprietary Information or to an Invention, whether
because of my physical or mental incapacity or for any other reason whatsoever,
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agents and attorneys-in-fact to act for and in my
behalf and stead in the execution and filing of any such application and in
furthering the application for and enforcement of Rights with the same legal
force and effect as if such acts were performed by me.


2.Confidentiality. At all times, both during my Engagement after the Cessation
of my Engagement, whether the cessation is voluntary or involuntary, for any
reason or no reason, or by disability, I will keep in strictest confidence and
trust all Proprietary Information, and I will not disclose or use or permit the
use or disclosure of any Proprietary Information or Rights pertaining to
Proprietary Information, or anything related thereto, without the prior written
consent of the Company, except as may be necessary in the ordinary course of
performing my duties for the Company or to enforce any of my rights under my
Employment Agreement. I recognize that the Company has received and in the
future will receive from third parties (including Business Partners) their
confidential or proprietary information subject to a duty on the Company's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree that I owe the Company and such third parties
(including Business Partners), during my Engagement and after the Cessation of
my Engagement, a duty to hold all such confidential or proprietary information
in the strictest confidence, and I will not disclose or use or permit the use or
disclosure of any such confidential or proprietary information without the prior
written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company consistent with the Company's
agreement with such third party or to enforce any of my rights under my
Employment Agreement or otherwise.


3.Noncompetition and Nonsolicitation.
(a)During my Engagement, and, except as otherwise expressly provided in Section
7(a)(ii) of the Employment Agreement and in the last sentence of this Section
3(a) below, for a period of one (1) year after the Cessation of my Engagement, I
will not directly or indirectly, whether alone or in concert with others or as a
partner, officer, director, consultant, agent, employee or stockholder of any
company or commercial enterprise, engage in any activity in the United States
and Canada that the Company shall determine in good faith is in Competition with
the Company concerning its work or any Business Partner's work in the Business.
Further during my Engagement and for a period of one (1) year after the
Cessation of my Engagement, I agree not to plan or otherwise take any
preliminary steps, either alone or in concert with others to set up or reengage
in any business enterprise that would be in Competition with the Company in
Business; provided, however, that the foregoing shall not restrict the
Employee's ability to seek other employment following the termination of his
employment with the Company (whether or not the Employee is receiving or has
received any Additional Payments) as long he does not actually commence such
employment.


(b)For purposes of paragraph (a) only, “Competition” shall mean any involvement
in any project competitive with the Business (as defined above) or the therapies
being developed as part of the Business, but shall not include (i) the practice
of medicine for individual patients; or (ii) employment as a physician or in
administration by a clinical institution or employment as a physician or in
administration by a clinical institution or employment or service in any of the
following positions: (A) Board role, advisory role or management position in a
division of a pharmaceutical company so long as in each case the division is not
engaged in a business competitive with the Business and the Employee agrees not
to consult or interact with any division of the new company that may be engaged
in the Business; (B) Board role, advisory role or management position in a
division of a biotechnology company so long as in each case the division is not
engaged in a business competitive with the Business; (C) Board role, advisory
role or management position in a division of a therapeutic or diagnostics
company, so long as in each case the division is not engaged in a business
competitive with the Business, as the case may be, and so long as Employee's
role in any such company is not involved in any way with any such businesses
during the period covered by the applicable Non-Compete. It is understood that
clause (A), (B), and (C) of the preceding sentence restrict Employee from
working on gene or cellular therapies, but do not restrict Employee from working
on drugs or devices that do not Compete with NeoStem or its subsidiaries and
affiliates.


(c)During my Engagement and for a period of two (2) years after the Cessation of
my Engagement, I will not directly or indirectly, whether alone or in concert
with others or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or commercial enterprise, either alone or in concert
with others, not take any of the following actions:




--------------------------------------------------------------------------------




(i)persuade or attempt to persuade any Business Partner, Customer, Prospective
Customer or Supplier to cease doing business with the Company, or to reduce the
amount of business it does with the Company;


(ii)persuade or attempt to persuade any Service Provider to cease providing
services to the Company or any Business Partner; or


(iii)solicit for hire or hire for himself or for any Person any Service
Provider.


(iv)The following definitions are applicable to this Section 3(a):


(A)“Customer” means any Person that purchased goods or services, or engages in a
collaborative arrangement with the Company from the Company at any time within 1
year prior to the date of the solicitation prohibited by Section 3(a)(i) or
(ii).
(B)“Prospective Customer” means any Person with whom the Company met or to whom
the Company presented for the purpose of soliciting the Person to become a
Customer of the Company within 6 months prior to the date of the solicitation
prohibited by Section 3(a)(i) or (ii).


(C)“Service Provider” means any Person who is an employee or independent
contractor of the Company or the Company or who was within twelve (12) months
preceding the solicitation prohibited by Section 3(a)(iii) or (iv) an employee
or independent contractor of the Company or the Company.


(D)“Supplier” means any Person that sold goods or services to the Company, or
engages in a collaborative arrangement with the Company at any time within
twelve (12) months prior to the date of the solicitation prohibited by Section
3(a)(i) or (ii).


(E)“Person” means an individual, a sole proprietorship, a corporation, a limited
liability company, a partnership, an association, a trust, or other business
entity, whether or not incorporated.


(d)The following shall not be deemed to breach the foregoing obligations: my
ownership of stock, partnership interests or other securities of any entity not
in excess of two percent (2%) of any class of such interests or securities which
is publicly traded.


(e)Employee acknowledges that (i) the restrictions contained in this section are
reasonable and necessary to protect the legitimate business interests of the
Company, (ii) that the term of this obligation is reasonable in scope, and (iii)
that this obligation is a material term, without which the Company would be
unwilling to enter into an employment relationship with the Employee.


4.Delivery of Company Property and Work Product. In the event of the Cessation
of my Engagement, I will deliver to the Company all biological materials,
devices, records, sketches, reports, memoranda, notes, proposals, lists,
correspondence, equipment, documents, photographs, photostats, negatives,
undeveloped film, drawings, specifications, tape recordings or other electronic
recordings, programs, data, marketing material and other materials or property
of any nature belonging to the Company or its clients or customers, and I will
not take with me, or allow a third party to take, any of the foregoing or any
reproduction of any of the foregoing.


5.No Conflict. I represent, warrant and covenant that my performance of all the
terms of this Agreement and the performance of my duties for the Company does
not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Engagement. I
have not entered into, and I agree that I will not enter into, any agreement,
either written or oral, in conflict herewith.


6.No Use of Confidential Information. I represent, warrant and covenant that I
have not brought and will not bring with me to the Company or use in my
Engagement any materials or documents of a former employer, or any person or
entity for which I have acted as an independent contractor or consultant, that
are not generally available to the public, unless I have obtained written
authorization from any such former employer, person or firm for their possession
and use. Without limitation of the foregoing, I will not use in my Engagement or
disclose to the Company, any non-public information that I learned during any
prior employment or engagement to perform services, that my prior employer or
person or entity for whom or which I acted as an independent contractor, deems
to be confidential or proprietary. I understand and agree that, in my service to
the Company, I am not to breach any obligation of confidentiality that I have to
former employers or other persons.






--------------------------------------------------------------------------------




7.Enforcement; Equitable Relief. Employee acknowledges that any breach or
threatened breach by Employee of any provision of this Agreement may result in
immediate and irreparable injury to the Company, and that such injury may not be
readily compensable by monetary damages. In the event of any such breach or
threatened breach, Employee acknowledges that, in addition to all other remedies
available at law and equity, the Company shall be entitled to seek equitable
relief (including a temporary restraining order, a preliminary injunction and/or
a permanent injunction), and an equitable accounting of all earnings, profits or
other benefits arising from such breach and will be entitled to receive such
other damages, direct or consequential, as may be appropriate. In addition, and
not instead of, those rights, Employee further acknowledges that Employee shall
be responsible for payment of the fees and expenses of the Company's attorneys
and experts, as well as the Company's court costs, pertaining to any suit,
action, or other proceeding, arising directly or indirectly out of Employee's
violation or threatened violation of any of the provisions of this section. The
Company shall not be required to post any bond or other security in connection
with any proceeding to enforce this section.


8.Severability. If any provision of this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to the extent permitted by
law. All provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect the remaining
provisions.


9.Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of New York applied to contracts made and performed wholly
within such state. No implied waiver of any provision within this Agreement
shall arise in the absence of a waiver in writing, and no waiver with respect to
a specific circumstance, event or occasion shall be construed as a continuing
waiver as to similar circumstances, events or occasions. This Agreement,
together with the employment agreement between the Company and myself, contains
the sole and entire agreement and understanding between the Company and myself
with respect to the subject matter hereof and supersedes and replaces any prior
agreements to the extent any such agreement is inconsistent herewith. This
Agreement can be amended, modified, released or changed in whole or in part only
by a written agreement executed by the Company and myself. This Agreement shall
be binding upon me, my heirs, executors, assigns and administrators, and it
shall inure to the benefit of the Company and each of its successors or assigns.
This Agreement shall be effective as of the first day of my being retained to
render services to the Company, even if such date precedes the date I sign this
Agreement.


10.Thorough Understanding of Agreement. I have read all of this Agreement and
understand it completely, and by my signature below I represent that this
Agreement is the only statement made by or on behalf of the Company upon which I
have relied in signing this Agreement.


IN WITNESS WHEREOF, I have caused this Employee Confidentiality and Inventions
Assignment Agreement to be signed on the date written below.


DATED: July 23, 2013
/s/ Douglas W. Losordo
Douglas W. Losordo














